DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Response to Amendments
Because the 12/2/2020 claim amendments are responsive, the 35 USC § 112 rejections in the 8/3/2020 Final Action are withdrawn. Because claim 28 is canceled, the duplicate claim warning is also withdrawn.
Claims 4, 6, 22, 24, and 28 are currently canceled; 10-18 were previously canceled. Claims 1-3, 5, 7-9, 19-21, 23, 25-27, and 29 are pending.

Response to Arguments
Applicant's arguments filed 12/2/2020 with respect to claim(s) 1, 19, and 27 have been considered but are moot because the new ground of rejection does not rely on any combination 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 19-21, 23, 25-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the remote plasma source” at line 14, line 20, & line 21. There is insufficient antecedent basis for this limitation in the claim. It should be “the remote plasma source chamber.”
The same rejection applies to claim 19 and claim 27 (“the remote plasma source” should be changed to “the remote plasma source chamber”).
Claims 2-3, 5, 7-9, 20-21, 23, 25-26, and 29  are rejected because they depend on a claim rejected under 112(b) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8-9, 19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CUI (US Patent 7588036), in further view of CHEN (Chinese Publication CN103374710, as provided in 8/18/2020 IDS and translated by Espacenet).
Regarding claim 1, CUI teaches a method for cleaning a deposition reaction chamber (abstract, claims 1-22, col. 1 line 54 to col. 2 line 5, col. 3 line 17-55, fig. 2). CUI’s method comprises: 
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the deposition reaction chamber (claims 1, 6, 15; col. 3 line 22-30; step 6 in fig. 2), wherein the plasma-assisted cleaning process comprises: 

providing the plasma from the remote plasma source chamber to the deposition reaction chamber to clean the tube deposits (transporting the reactive species into the CVD substrate processing chamber to remove unwanted deposition, claims 1, 6, 15; col. 3 line 22-30);
performing a chemical cleaning process by providing a second reactant gas directly to the deposition reaction chamber (flowing a second etchant gas including a second fluorine-containing source into the CVD substrate processing chamber, claims 1, 6, 15; col. 3 line 31-34; step 8 in fig. 2), without going through the remote plasma source (second etchant gas flows directly from gas source into CVD chamber, col. 3 line 41-44; flow of first etchant gas into RPS is stopped, col. 3 line 37-40), after performing the plasma-assisted cleaning process (after the remote plasma clean, col. 3 line 31-34; claims 1, 6, 15; fig. 2), wherein the second reactant gas is different from the first reactant gas (col. 3 line 41-44).
As explained above, CUI teaches switching from the plasma-assisted cleaning process to the chemical cleaning process, which includes stopping the flow of the first etchant gas into RPS and starting the flow of the second etchant gas directly into the CVD chamber. And because CUI’s controller 160 controls the operations of system 110 through computer program(s) (col. 9 
To stop the flow of the first etchant gas into RPS, it’s reasonably expected that a first outlet valve (the structure denoted by reference number 135E in fig. 6A-6B, or a mass flow controller, col. 7 line 45-57) would be closed.
To start the flow of the second etchant gas directly into the CVD chamber, it’s reasonably expected that valves on the gas lines—lines that connect the gas sources 138(a)-138(n) to the CVD chamber 113 (see col. 7 line 45-57, fig. 6A-6B)—would be opened. For example, this would include:
opening a bypass valve (e.g., valves 143A-143C, fig. 6A-6B) that bypasses the remote plasma source and directly couples a gas to the deposition reaction chamber (valves 143A-143C are on such gas lines and the valves bypass RPS 150, see fig. 6A-6B), and 
opening a second outlet valve (e.g., the structure(s) denoted by reference numbers 135A-135D in fig. 6A-6B, or a mass flow controller, col. 7 line 45-57, through which the second etchant gas flows through, see fig. 6A-6B) that supplies the second reactant gas to the bypass valve (second etchant gas from a gas source flows through the second outlet valve, as explained above, and then flows through one or more of valves 143A-143C, as explained above) to supply the second reactant gas directly to the deposition reaction chamber (as explained above).
Although CUI does not explicitly teach closing a first input valve to the remote plasma source, it’s well known in the substrate-processing art to use input valves on gas lines to control gas flow. For example, CUI already teaches valves 143A-143C on gas lines between gas sources and CVD chamber (as explained above); those valves are positioned near inlets or inputs of CVD 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas (as explained above), with reasonable expectation of controlling gas supply into the RPS, for several reasons. First, duplication of parts is considered obvious. MPEP § 2144.04.VI.B. CUI already teaches several input valves near a chamber’s input. Second, input valves on gas lines are well known in the art. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, an input valve to RPS 150 (which has a cavity or chamber) as incorporated would still perform the same function of controlling gas flow, yielding predictable results.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.”
CHEN teaches a method of removing deposits in a CVD chamber and the method comprises switching from a remote plasma cleaning process to an in-situ plasma cleaning process, just like CUI and the present application. Thus CHEN is analogous. CHEN teaches 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber, for several reasons. First, both CUI and CHEN recognize that remote plasma’s cleaning effect decreases over time and struggles to remove the last remnants of deposits (see, e.g., CHEN at fig. 1, col. 2 line 46 to col. 3 line 4; CUI at para. 0095, 0136, 0157). In other words, the remote plasma cleaning process should be switched to another process at a certain point or time in the overall chamber cleaning operation. CUI teaches that the time at which remote plasma cleaning becomes ineffective (and should be switched) is related to the amount of reaction products in the reaction tail gas (para. 0095, 0136, See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. In the resulting combination, the opening and closing of valves in the switching operation (as explained above) would also occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
Regarding claim 3, the combination of CUI and CHEN teaches the method of claim 1. CUI teaches wherein the tube deposits comprise silicon (Si) or Si- containing compounds (performing silicon-based deposition in the chamber can produce unwanted deposition inside the chamber, see col. 1 line 7-19).
Regarding claim 5
Regarding claim 8, the combination of CUI and CHEN teaches the method of claim 1. CUI teaches wherein the plasma-assisted cleaning process is performed at a first pressure (e.g., remote plasma cleaning performed at a chamber pressure of about 1-5 Torr, col. 4 line 9-16) and the chemical cleaning process is performed at a second pressure (e.g., in-situ plasma cleaning performed at a chamber pressure of about 5-100 mTorr, col. 4 line 9-16), wherein the second pressure is different from the first pressure (see col. 4 line 9-16).
Regarding claim 9, the combination of CUI and CHEN teaches the method of claim 1. CUI teaches wherein the plasma-assisted cleaning process (as explained above) is performed at a first temperature ("first temperature," claims 1, 6, 15) and the chemical cleaning process (as explained above) is performed at a second temperature ("second temperature," claims 1, 6, 15), wherein the second temperature is different from the first temperature (see fig. 5, different temperatures for RPS cleaning and in-situ cleaning; see also col. 3 line 12-16, increasing chamber temperature when performing in-situ plasma cleaning; see also col. 8 line 66 to col. 9 line 2, difference in chamber temperature when using remote plasma versus in-situ plasma). 
Regarding claim 19, CUI teaches a non-transitory computer-readable medium storing computer- executable instructions thereon (computer programs stored on HDD, floppy, card rack, removable disk, etc., col. 9 line 7-16) that when executed perform a method for cleaning a semiconductor processing reaction chamber (the computer program controls the operation of system 110, col. 9 line 7-16, system 110 includes CVD chamber 113, fig. 6A; as explained above, CUI teaches a method of cleaning the CVD chamber).
As explained above, CUI’s method comprises:
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the semiconductor processing reaction chamber (CVD substrate processing chamber), wherein the plasma-assisted cleaning process comprises: providing a first reactant gas to a remote plasma source 
performing a chemical cleaning process by providing a second reactant gas directly to the semiconductor processing reaction chamber without going through the remote plasma source, after performing the plasma-assisted cleaning process, wherein the second reactant gas is different from the first reactant gas; and 
automatically closing a first outlet valve to stop supplying the first reactant gas to the remote plasma source chamber, opening a bypass valve that bypasses the remote plasma source and directly couples a gas to the semiconductor processing reaction chamber, and opening a second outlet valve that supplies the second reactant gas to the bypass valve to supply the second reactant gas directly to the semiconductor processing reaction chamber.
As explained above, although CUI does not explicitly teach closing a first input valve to the RPS, input valves are well known in the art and it would’ve been obvious to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas, with reasonable expectation of controlling gas supply into the RPS.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.”
As explained above, CHEN teaches those limitations, and it would’ve been obvious to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or 
Regarding claim 23, the combination of CUI and CHEN teaches the non-transitory computer-readable medium of claim 19. As explained above, CUI teaches wherein the first reactant gas further comprises argon. 
Regarding claim 26, the combination of CUI and CHEN teaches the non-transitory computer-readable medium of claim 19. As explained above, CUI teaches wherein the plasma-assisted cleaning process is performed at a first pressure and first temperature and the chemical cleaning process is performed at a second pressure different from the first pressure and a second temperature different from the first temperature.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CUI and CHEN (as applied to claims 1 and 19), and in further view of NODA (US publication 2015000695).
Regarding claim 2, the combination of CUI and CHEN teaches the method of claim 1.
The combination does not teach wherein the deposition reaction chamber comprises quartz or silicon carbide.
NODA teaches a method of cleaning the interior of a deposition reaction chamber (e.g., para. 0008) using a fluorine-containing gas (e.g., F2, NF3, HF, para. 0152), just like CUI, CHEN, and the present application. Thus, NODA is analogous. NODA teaches that the 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate a deposition reaction chamber comprising quartz or silicon carbide (as taught by NODA), with reasonable expectation of cleaning or depositing. As NODA explains, it’s well-known in the substrate-processing art to use deposition reaction chamber made of quartz or silicon carbide because of their heat resistant properties (para. 0026); thus, a person having ordinary skill in the art would’ve been motivated to incorporate a deposition reaction chamber comprising quartz or silicon carbide. 
Regarding claim 21, the combination of CUI and CHEN teaches the non-transitory computer-readable medium of claim 19. As explained above, CUI teaches the tube deposits comprise silicon (Si) or Si-containing compounds.
The combination does not teach wherein the semiconductor processing reaction chamber comprises quartz or silicon carbide. As explained above, NODA teaches it’s well-known in the substrate-processing art to use deposition reaction chamber made of quartz or silicon carbide. As explained above, it would’ve been obvious to modify the combination to incorporate a deposition reaction chamber comprising quartz or silicon carbide because of their heat-resistant properties.

Claims 7, 20, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CUI and CHEN (as applied to claims 1 and 19), in further view of HARVEY (US Publication 20060021633).
Regarding claim 7
The combination does not explicitly teach: wherein the semiconductor material concentration is determined by an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber. 
HARVEY teaches a plasma-assisted cleaning process (generating plasma, para. 0020) for cleaning a deposition reaction chamber (cleaning chamber 20, para. 0020), just like CUI, CHEN, and the present application. Thus, HARVEY is analogous. 
Like CHEN, HARVEY teaches determining a semiconductor material concentration (measuring the concentration of reaction products, e.g., fluorinated silicon such as SiF4, see para. 0006, 0022, 0048, claims 11-13, 19-20) in an exhaust gas (in the effluent exiting the chamber, para. 0022) produced by the plasma-assisted cleaning process (reactive species in the plasma react with deposits, para. 0022); and determining when the semiconductor material concentration is equal to or below a predetermined threshold value (analyzing when the concentration of reaction products falls below certain level, para. 0049). Moreover, HARVEY teaches wherein the semiconductor material concentration is determined by an in-line gas analyzer (detector 26, fig. 1) coupled to an exhaust (coupled to effluent channel 24, but also can be posited in effluent channel 24, para. 0022) of the deposition reaction chamber (chamber 20).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of CUI and CHEN to incorporate an in-line gas analyzer coupled to an exhaust of the deposition reaction chamber for determining the semiconductor material concentration (as taught by HARVEY), with reasonable expectation of monitoring the cleaning process. CUI, CHEN and HARVEY all teach using remote plasma to clean silicon-based deposits in a deposition reaction chamber; CHEN and HARVEY both teach measuring the semiconductor material concentration to monitor the remote See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 20, the combination of CUI and CHEN teaches the non-transitory computer-readable medium of claim 19.
As explained above, the combination teaches determining a time to switch from the plasma dry plasma-assisted cleaning process to the chemical cleaning process based on the semiconductor material concentration, which is determined by analyzing the exhaust gas (detecting the amount of reaction product in the reaction tail gas). As explained above, the semiconductor material concentration comprises a silicon (Si) concentration (e.g., silicon fluoride, see CHEN at para. 0088, 0094, 0136, 0156; HARVEY also teaches measuring silicon fluoride, para. 0006, 0022, 0048, claims 11-13, 19-20). Thus, determining the time to switch comprises analyzing the exhaust gas and calculating the Si concentration in the exhaust gas.
The combination does not explicitly teach using an in-line gas analyzer coupled to an exhaust pipe. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust pipe to determine semiconductor material concentration, including a silicon concentration (see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 25, the combination of CUI and CHEN teaches the non-transitory computer-readable medium of claim 19.
The combination does not explicitly teach wherein the semiconductor material concentration is determined by an in-line gas analyzer coupled to an exhaust of the semiconductor processing reaction chamber. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust of the semiconductor processing reaction chamber to determine the semiconductor material concentration (see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 27, CUI teaches a method for cleaning a semiconductor processing reaction chamber (as explained above). As explained above, CUI’s method comprises:
performing a plasma-assisted cleaning process to clean tube deposits formed on an inner surface of the semiconductor processing reaction chamber, wherein the plasma-assisted cleaning process comprises: providing a first reactant gas to a remote plasma source chamber to generate a plasma; and providing the plasma from the remote plasma source chamber to the semiconductor processing reaction chamber to clean the tube deposits; 
performing a chemical cleaning process by providing a second reactant gas directly to the semiconductor processing reaction chamber without going through the remote plasma source, after performing the plasma-assisted cleaning process, wherein the second reactant gas is different from the first reactant gas; and 
automatically closing a first outlet valve to stop supplying the first reactant gas to the remote plasma source chamber, opening a bypass valve that bypasses the remote plasma source and directly couples a gas to the semiconductor processing reaction chamber, and opening a second outlet valve that supplies the second reactant gas to the bypass valve to supply the second reactant gas directly to the semiconductor processing reaction chamber when the semiconductor material concentration is determined to be equal to or below the predetermined threshold.
As explained above, although CUI does not explicitly teach closing a first input valve to the RPS, input valves are well known in the art and it would’ve been obvious to modify CUI to incorporate an input valve to the remote plasma source (e.g., RPS 150) and closing that input valve when switching from first etchant gas to second etchant gas, with reasonable expectation of controlling gas supply into the RPS.
CUI does not explicitly teach: 
“determining a semiconductor material concentration in an exhaust gas produced by the plasma-assisted cleaning process”;
performing the chemical cleaning process “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold”;
opening and closing those valves in the switching operation “when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.”
As explained above, CHEN teaches those limitations, and it would’ve been obvious to further modify CUI to incorporate determining a semiconductor material concentration in an exhaust gas produced by the remote plasma cleaning process and performing the chemical cleaning process when the semiconductor material concentration is determined to be equal to or below a predetermined threshold (as taught by CHEN), with reasonable expectation of cleaning the chamber. In the resulting combination, the opening and closing of valves in the switching operation would occur when the semiconductor material concentration is determined to be equal to or below a predetermined threshold.
As explained above, the combination of CUI and CHEN does not explicitly teach wherein the determining (of semiconductor material concentration) comprises analyzing the exhaust gas using an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber. But it’s well known in the art to use an in-line gas analyzer coupled to an exhaust pipe of the semiconductor processing reaction chamber to determine the see HARVEY, as explained above). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 29, the combination of CUI, CHEN, and HARVEY teaches the method of claim 27. As explained above, CUI teaches wherein the plasma-assisted cleaning process is performed at a first pressure and first temperature and the chemical cleaning process is performed at a second pressure different from the first pressure and a second temperature different from the first temperature.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US PGPUB 20180305814 to FOX (cleaning a reaction chamber with remote plasma and in-situ plasma, wherein the gas delivery system has multiple outlet valves, a first input valve to the RPS, and a bypass valve that bypasses the RPS);
US PGPUB 20050223982 to PARK (teaches multiple outlet valves, a first input valve to the RPS, and a bypass valve that bypasses the RPS);
Korean Publication KR20030080573 to HWANG (teaches a bypass valve that bypasses the RPS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714